IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-26,352-04


                    EX PARTE LEONARD GEORGE GOOCH, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. W12-57715-Y IN THE CRIMINAL DISTRICT COURT NUMBER SEVEN
                         FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

assault – family violence and sentenced to imprisonment for twenty years.

        On October 28, 2015, an order designating issues (ODI) was signed by the trial court. After

the expiration of one hundred and eighty days from the date of receipt of the application by the State,

the district clerk properly forwarded the application pursuant to TEX . R. APP . P. 73.4(b)(5).

However, the issues designated in the trial court’s ODI have not been resolved. Therefore, we

remand this application to the Criminal District Court Number Seven of Dallas County to allow the
trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 13, 2016
Do not publish